 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Truck Drivers' Local Union No. 807, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, is a labor organizationwithin the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of RobertJohnson, thereby discouraging membership in Truck Drivers' Local Union No. 807,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, and interfering with, restraining, and coercing Robert Johnson in theexercise of his rights under Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication,]Federal Tool CorporationandTextile Workers Union of America,AFL-CIO.Case No. 13-CA-3510. February 13, 1961DECISION AND ORDEROn July 28, 1060, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.'In the absence of exceptions, we adoptpro formathe following findings of the TrialExaminer: (a) Respondent violated Section 8(a) (2) of the Act by dominating, assisting,and interfering with the administration of the Committee ; (b) Respondent violatedSection 8(a) (1) of the Act by threatening its employees with reprisals for union activities,,including the distribution of union literature during nonworking hours on Respondent'spremises other than work areas, and maintaining in effect a rule against such distribu-tion ; and (c) Respondent violated Section 8(a)(3) of the Act by transferring Boesel tomore arduous work but did not violate that section by transferring Bloodworth to suchwork.2In finding that the Respondent unlawfully dominated and interfered with the admin-istration of the Committee, the Board does not rely upon the Trial Examiner's conclusionthat the Respondent's power to unseat an employee committee member by terminating hisemployment necessarily constitutes evidence of such domination and interference.130 NLRB No. 25. FEDERAL TOOL CORPORATIONORDER211Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Federal Tool Corporation,Lincolnwood, Illinois, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in TextileWorkersUnion ofAmerica, AFL-CIO, or any other labor organization of its employees,by discriminating in regard to their hire, tenure, work assignments,or any other terms or conditions of employment.(b)Threatening its employees with reprisals for union activities,including the distribution of union literature during nonworkinghours on Respondent's premises other than work areas, and main-taining in effect a rule against such distribution.(c)Dominating and interfering with the administration of theEmployees' Committee at Respondent's plant, or any other labor or-ganization of its employees, and assisting or contributing support tosuch Committee or any other labor organization of its employees.(d) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist a labor organization, including the above Textile Work-ersUnion of America, AFL-CIO, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining, or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Edward Webster full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due underthe terms of this Order.(c)Withdraw and withhold all recognition from the Employees'Committee at the Respondent's plant as the exclusive representative ofits employees for the purpose of dealing with the Respondent concern-ing grievances, wages, hours, or other conditions of work, and com-pletely disestablish said organization of its employees. 212DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d)Post at its plant at Lincolnwood, Illinois, copies of the noticeattached to the Intermediate Report marked "Appendix." 2Copiesof said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after having been duly signed by the Re-spondent, be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Decision and Order, whatsteps it has taken to comply therewith.This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,these shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTThisproceeding was heardin Chicago,Illinois, onMay 10, 11, and12, 1960, uponthe complaintof theGeneral Counsel and answerof Federal Tool Corporation, here,inafter called the Respondent.'The issues litigatedwere whetherthe RespondentviolatedSection 8(a)(1), (2), and (3) of the Act by the conduct discussed below.The parties filed briefs with the Trial Examiner.2Uponthe entirerecord,and from my observation of the witnesses,I hereby makethe following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation, operates a plant at Lincolnwood,Illinois,where it is engaged in the manufacture of plastic household goods.During thecalendar year 1959, Respondent received goods valued in excess of $50,000 from out-of-State points.It is found that the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the polices of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATIONS INVOLVEDTextileWorkers Union of America,AFL-CIO,hereinafter called the Union, andthe Employee'sCommittee at the Respondent'splant, hereinafter sometimes calledthe Committee,are labor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint,as amended prior to the hearing, alleges that the Respondent vio-lated the Act in the followings respects:(1)Violated Section 8(a)(2) and(1) of the Act by(a) recognizing the Com-mittee as the representative of its employees without requiring any proof that itrepresented a majority of such employees;(b) negotiating with such Committee con-cerning wages,hours, and working conditions;(c) initiating, attending,and con-ducting the Committee's meetings;and (d)controlling,administering, and interfer-ing with the election of members of the Committee.'Although served with a copy of the amended complaint and notice of the instant hear-ing, the Employees'Committee,discussed hereinafter,was not represented by counsel atthe hearing.2The General Counsel filed with the Trial Examiner a motion to correct the record. Asno opposition was filed thereto,the motion Is granted FEDERAL TOOL CORPORATION213(2)Violated Section 8(a)(3) and(1) of the Act by discriminatorily transferringJames Bloodworth and Transita Boesel to more arduous work and by dischargingLela South and Ed Webster.(3)Violated Section 8(a)(1) of the Act by(a) threatening that certain em-ployees would be discharged if the Union did not become the representative of Re-spondent's employees;(b) threatening certain employees that they would be dis-charged or otherwise disciplined if they continued to distribute union literature onRespondent's property;and (c)discriminatorily requiring as a condition of continuedemployment that an employee request in writing a transfer to a less desirable job.A. The violationof Section 8(a)(2)The Respondentoriginallyestablished the Committee in 1941 forthe purpose oforganizing civil defense activities in the plant.As presently 3constituted, the Com-mittee consistsof 10 employees who are elected by the otheremployees,2 beingchosen ineachdepartment.The Committeemeets with Respondent'spresident,Bernhardt,once every 4 weeks. Bernhardtcalls the meetings and fixes the datesthereof, and he "presides"at all the meetings.The mattersdiscussed at the meetingsinclude,inter alia,requestsfor individualor general wage increases and improve-ments in working conditions generally.There isno evidence that,apart from thesemeetingswithBernhardt, the Committeeacts or meets as a group.The Committeehas no constitutionor bylaws andcollects no dues.Respondent not only providesthe Committee's only meeting placebut alsofurnishesitwithclerical and secretarialassistanceand Bernhardt personallypreparesa reportof the results of each meetingwhich is postedon theplant bulletin board.While the employeesare allowed tovotefor theirrepresentativeson the Committee, theyhave never had an opportunityto vote for or againstthe Committeeas a plan of employee representation.There isno rule against supervisors voting in the election of committee mem-bers, and it is undisputedthatJohnCarroccio,who isfound belowto be a supervisorwithin the meaning ofthe Act, actuallydid vote in one such election.Bernhardtfixes the dates onwhichsuch elections are held.In an electionconductedin December 1959, to select a committee member, TonyBastyr, anadmitted supervisor, assisted in the circulation of the ballots,and therequest ofPaula Sanchez,4one of thecandidates, to be allowed to observethe count-ing ofthe ballotswas referred to Bastyr.The requestwas denied.Later the sameday Bastyrapproached employee Kessler, told her thatthe election had resulted in atie vote between Paula Sanchezand another candidate,and asked her to cast thetie-breakingvote.Kessler thenwrotePaula's name on a slip of paper and gave it toBastyr, who, afterlooking at the writing on the slip,announced that there would bea new election.5PresidentBernhardt testifiedthat after the foregoing election he was told by cer-tain employeesthat aquestionhad arisenas to the regularity of the election pro-cedure and that Bernhardt suggestedthata new election be conducted,which wasdone.Thistestimony is reconcilable with the findings above that Bastyr's announce-ment to Kessler that a new electionwould be held wasmade only after his requestfor her "tie-breaking" vote elicited a vote forPaula Sanchez.Bastyr had evidentlydecided not to act on Bernhardt's suggestion of a new election if he could get a tie-breakingvote infavor ofPaula's opponent,UrsulaBlackwell.Failing that, headoptedBernhardt's suggestionto hold anew election.6In view ofthe foregoing,it is foundthatthe Respondent assisted and contributedsupport tothe Committee,and through participationby Carroccioin a committeeelection and the control exercisedby Bastyrand Bernhardt over election procedure,8The findings below as to the composition,procedure,and functions of the Committeeand the method of election of its members apply to the period since June 2, 1959,which isthe "cut-off" date under Section 10(b) of the Act. The original charge herein was servedupon the Respondent on December 2, 1959AEarlier, on December 1, 1959, Respondent had been advised by the Union that PaulaSanchez was a member of the Union's organizing committee5 The foregoing findings as to the Bastyr-Kessler incident are based, on the undisputedtestimony of Kessler.Bastyr did not testify at the hearinge Bastyr's effort to obtain a tie-breaking vote before voiding the election suggests thatthe question presented to Bernhardt was not, as he testified,how to correct some irregu-larity in the election procedure, but what to do about the apparent tie between Paula andBlackwell,and that Bernhardt's advice to void the election was based on the existenceof such a tie.However, it is not necessary to resolve this point, as it would not affectthe result herein. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDas related above, and through Bernhardt's control over the conduct of committeemeetings, the Respondent interfered with the Committee's administration, therebyviolating Section 8(a)(2) and (1) of the Act.The General Counsel contends that the Committee is, in addition, dominated bythe Respondent.The Respondent initiated the Committee and imposed it upon theemployees in its present form?Moreover, it is clear that as it presently fuctions theCommittee is subject to the will of the Respondent as it has never met or held elec-tions of its members without the Respondent's authorization. Since only employeesof the Respondent are eligible to serve on the Committee, the Respondent has thepower to remove any members of the Committee by terminating his employment.These factors, among others, compel the conclusion that the Respondent has sinceJune 2, 1959, dominated the Committee, thereby violating Section 8(a)(2) and (1)of the Act.8B. The violations of Section 8(a) (1)1.The no-distribution ruleThe complaint, as amended at the hearing, alleges that the Respondent violatedSection 8(a)(1) of the Act by threatening employees with disciplinary action ordischarge for distribution of union literature on Respondent's property and on pub-lic streets.The record shows, without dispute, that on February 16, 1960, SupervisorBastyr delivered to employee Miguel Sanchez a written notice signed by Myron Pe-trakis, superintendent of the molding department, to the effect that the Respondent'srules forbade the distribution of union literature "on company premises which in-cludes the company parking lots and driveways," and warning that future violationof this rule would lead to disciplinary action or dismissal.The previous day, afterworking hours, Sanchez had passed some union literature to another employee on theRespondent's parking lot .9A similar notice, signed by Respondent's personnel di-rector and treasurer, Fred Sanders, was given to employee Barbara Davis on Febru-ary 26, 1960.The previous day, after working hours, she had distributed someunion leaflets on a bus operated by Respondent, which transported employees fromthe plant to the nearest available public conveyance.At the hearing the Respondent conceded that the no-distribution rule referred toabove had been in effect since December 1, 1959, and was unlawful. It is, accord-ingly, found that the Respondent since December 1, 1959, has maintained in effect,and threatened to punish violations of, a rule prohibiting the distribution by em-ployees during nonworking time of union literature on Respondent's bus, parkinglots, and driveways.By such conduct, the Respondent violated Section 8(a)(1) ofthe Act.io2.Threats to discharge union adherentsThe complaint alleges that in November 1959 two of Respondent's supervisorswarned that certain employees would be discharged if the union failed to achieverecognition.One of these warnings was attributed to William Herweg.However, there isinsufficient evidence in the record that Herweg was a supervisor within the meaningof the Act.Accordingly, while there was uncontradicted testimony that Herweghad delivered such a warning to employee Boesel, no finding of a violation of theAct is predicated on such testimony.The other warning of this type is attributed by the complaint to John Carroccio.On November 27, 1959, various employees, including James Bloodworth, beganto wear union buttons in the plant, and on November 30, employee Lela South beganto wear such a button herself. South testified that on that date Carroccio told her:itwas wrong for the people that was wearing the buttons to be wearingthem.That he said it was a bad thing; they would get in trouble.And I asked7While such action of the Respondent occurred more than 6 months before the serviceof the instant charge upon the Respondent, under the circumstances of this case con-sideration thereof is not precluded by Section 10(b) of the Act.Herbert D. Young, d/b/aMurfreesboro Pure MilkCo., 127 NLRB 1101.BThe Carpenter Steel Company,76 NLRB 670, 687;Cabot Carbon Company and CabotShops, Inc,117 NLRB 1633, enforcement denied 256 F 2d 281 (C.A 5), reversed 360U.S. 203Olt was the General Counsel's position that this incident occurred on a public street.However, while Sanchez' testimony was not entirely clear on this point, I find that theincident occurred on the Respondent's parking lot, and not on a public streetIORockwell Manufacturing Company(DuBois Division),121 NLRB 288, and cases therecited. FEDERAL TOOL CORPORATION215him why and he was referring to James Bloodworth. . . And he said, "I gotmy orders from the front office that if the union don't get in they will be fired."While Carroccio denied that he had made such a statement, I do not credit hisdenial.Carroccio was an argumentative and evasive witness, whose demeanor onthe witness stand did not impress me as favorably as did South's.Accordingly, Icredit South's testimony as quoted above.There remains the question whether Carroccio was a supervisor within the meaningof the Act, so as to render Respondent responsible for his conduct.Respondent'sanswer denies that he was a supervisor.However, Carroccio's immediate supervisor,Petrakis, testified that Carroccio directs the work of about 30 employees on the dayshift in the molding department; that he reports directly to Petrakis, who is superin-tendent of the entire molding department, which comprises about 150 employees;that Carroccio's title is "leading supervisor"; that his hourly rate is $2.60, which is20 cents more than that of the next highest paid production employee in the moldingdepartment; that, during the 6-month period preceding the hearing, Carroccio hadrecommended several raises and Petrakis had adopted "about half" of these recom-mendations; that Carroccio daily assigns work to all 30 employees on his shift; thatsuch assignments require that Carrocchio exercise his own discretion in appraising anemployee's ability in relation to the type of product being fabricated; that some pro-duction items require more care and dexterity than others; that the Respondent'smolding machines are of six or seven different sizes and rather complicated, and ittakes a year to train an employee to operate the machines properly; and thatCarroccio adjusts minor complaints of employees relating to their working conditions.In view of the foregoing, it is found that Carroccio has authority to assign workto employees and to adjust their grievances, and that the discharge of such authorityinvolves the exercise of independent judgment.Accordingly, it is found that Carro-ccio was at all times here material a supervisor within the meaning of the Act, andthat by his warning to South of Bloodworth's termination if the Union did not pre-vail, the Respondent violated Section 8(a)(1) of the Act.ll3.The Petrakis-Wilson incidentThe complaint alleges that on or about March 2, 1960, Superintendent Petrakisrequired as a condition of continued employment that an employee request in writinga transfer to a less desirable job because of the employee's participation in unionactivities.In support of this allegation, the General Counsel offered testimony by ShirleyWilson to the effect that on the same day that she started wearing a union button,March 1, 1960, she was relieved of her part-time duties in Respondent's office 12and reverted to her former status as a full-time machine operator.The next day,Petrakis asked her to sign a written statement as follows: "I want to be transferredto a press." 13He explained that this was necessary to avoid a charge of unfair laborpractices.However, Wilson admitted that Petrakis did not threaten her with dis-charge if she refused to sign the statement.Apparently, it was the General Counsel's theory at the hearing that Respondentanticipated thatWilson would file with the Board a charge that Respondent's termi-nation of her part-time office work, thereby leaving her no alternative but to workfull time on her machine, was discriminatory; and that to forestall such a chargeRespondent, on pain of discharge, required Wilson to sign a statement falsely imply-ing that the change in her duties was entirely voluntary. It is this alleged coercionofWilson to sign such a statement that is urged in the complaint 14 as a violation ofSection 8(a)(1) of the Act. It might be argued that the signing of such a statementmight discourage Wilson from thereafter filing a charge which would be inconsistent11Capitol Fish Company,126 NLRB 980.11 In the office Wilson worked under the direction of Josephine Canfareh, who isalleged by the General Counsel to be a supervisorHowever, the record contains in-sufficient basis for finding her to be a supervisor."Wilson testified that, upon being notified that her services were no longer needed inthe office, she had told Petrakis that she preferred to remain at her machine on a full-time basis.It is not clear, however, what other alternative was open to Wilson atthe time"In the General Counsel's brief filed with the Trial Examiner, the position is takenfor the first time that the Respondent violated Section 8(a) (1) of the Act by relievingWilson of her office duties and transferring her to mare arduous work because she worea union button.However, this was not alleged in the complaint nor was the issue ade-quately litigated.Accordingly, no finding of a violation is made in that respect. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDwith her ownsigned statement,and thatany coercion of Wilsonto sign such a state-ment would therefore be unlawful as discouraging resort to the Board'sprocesses.However,the record contains no evidence that Petrakis did anything more thanrequest Wilson to sign the statement.Moreover, the deterrent effect of such a state-ment on Wilson seems too speculative.Under these circumstances, it is found thatthe procuring of the statement did not violate the Act.15C. The violations of Section 8(a) (3)1.BloodworthIthas been found above that on November 27, 1959, Carroccio unlawfullywarned South that Bloodworth would be discharged if the Umon failed to organizethe plant.The complaint alleges that on or about November 27, 1959, the Re-spondent,in addition,discriminatorily transferred Bloodworth to more arduouswork.Bloodworth testified without contradiction that for several weeks prior toNovember 27, 1959, because of an injury to his hand he had not been performinghis normal duties of helping to set dies and relieving press operators,but insteadhad been assigned to packing work.However, on November 27, which was theday that he began to wear a union button,is he was questioned by his supervisor,Carroccio, about telephone calls made during a work break, and Carroccio becameincensed when Bloodworth refused to state whether the calls had been made to unionorganizers.Later, about 1 p.m. on the same day, Carroccio assigned Bloodworthto the No. 31 press, and he worked on it the rest of the day. There is no evidenceas to the relative difficulty of the work done by Bloodworth on that press or as tohis assignments after that day.Upon this meager evidence, I am unable to findthat the assignments of Bloodworth for a few hours to the operation of a presswas discriminatory.172.BoeselThe complaint alleges that on or about November 28, 1959, Respondent dis-criminatorily transferred employee Boesel to more arduous work.Boesel hasworked for Respondent since 1952 as a machine operator in the molding depart-ment. In August 1959 she signed a union card and on November 27, 1959, beganto wear a union button in the plant and Respondent was notified by the Union atthe same time that she was a member of the Union's organizing committee.Onthe same day she attended a special meeting of the Employees'Committee, re-ferred to above, of which she was a member.At this meeting President Bernhardtintroduced to the Committee his attorney, Mr. Colmar, who delivered some remarkscritical of union organizers.At Bernhardt's solicitation, Boesel then expressed herviews concerning the need for a union to improve working conditions in the plant.The same day there was circulated in the plant a petition seeking to unseat Boeselas a member of the Committee. (Although the petition was signed by a numberof employees, no action was taken thereon.)The next day, and continuously there-after, Boesel, according to her testimony,was assigned by her supervisor,Carroccio,to work that was more arduous than any she had performed before, either becauseof the type of machine involved or the nature of the article produced.1815 As it was not alleged in the complaint,no finding of unlawful interrogation byPetrakis is made,although Wilson testified,without contradiction concerning such inter-rogation.SeeRetailClerks International Association,AFL-CIO and Retail ClerksUmon,Local 770,AFL-CIO (Food Employers Council,Inc.),127 NLRB 1522.ieRespondent had also been advised on that day by the Union that Bloodworth was amember of the Union's organizing committee.17As the General Counsel did not allege it as unlawful,no finding is made as to thelegality of Carroccio's interrogation of Bloodworth about his telephone callsThe GeneralCounsel offered,solely as"background evidence"in support of the discriminatory assign-ment allegation, proof that soon after Carroccio's above-mentioned interrogation Respond-ent, contrary to past practice,warned Bloodworth against making telephone calls duringworking time,and that more than a month later Bloodworth,again contrary to pastpractice,was reprimanded for failing to call in for sick leaveAs the General Counselspecifically disclaimed any contention that by these actions Respondent violated the Act,there is no need to consider that issue.Considered as "background"to show Respondent'sanimus toward Bloodworth,such evidence does not avail to cure the defect in the GeneralCounsel's proof,namely, the insufficiency of the evidence of more arduous assignments.19Boesel testified further that in February 1960 she inadvertently took her timecardhome on a Saturday,and that,when she returned to the plant the following Tuesdaywithout the card,Personnel Director Sanders reprimanded her, and warned her of dis- FEDERALTOOL CORPORATION217Boesel's charge of discrimination against her by change in her work assignmentsis supported by the testimony of employee Wilson that, about a week after Boeselbegan wearing aunionbutton in the plant, Carroccio remarked to Wilson that he"should pick out the hard jobs" and give them to Boesel. Carroccio's version of thisincident was that he stated, in the molding department office, that ". . . maybeI should have gave [Boesel]harder work," that he then asked Petrakis what heshould do "with this," he he had "never had anything like that where" he workedbefore, and that Petrakis instructed him to "treat everybody alike." It is evidentfrom the foregoing that Carroccio's query of Petrakis was prompted by Boesel'sunionactivity,Petrakis testified that Carroccio came into his office and said, "What do we do?Do we give l3oesel harder work?"According to Petrakis, he retorted, "We treatthem all alike," and he admonished Carroccio not to "discriminate against peoplewho are in the Union."However, Barbara Davis, previously referred to herein,testified that in December1959Carroccio told her he was giving Boesel "all of thehard jobs to get even with her." This was denied by Carroccio.Roberta Roberts testified for the Respondent that since November 1959 she hadto her knowledge worked on jobs or machines of the same type as those assignedto Boesel, and that she did not know of any occasion when she and Boesel weretreated differently with respect to work assignments.Roberts' testimony was pre-sumably deemed by Respondent especially significant in view of certain intimationsin Boesel's testimony that her work assignments since November 28 were morearduous because she was not tall enough to work on one or more of the machinesinvolved in these assignments,19 and the assignments were not of the type ordinarilygiven to women.Carroccio denied that he had given Boesel a more arduous assignment on Novem-ber 28, 1959, but did not testify unequivocally that hersubsequentassignments wereof the same order of difficulty as those which she had received prior to November 28.It is clear from the foregoing that the instant issue presents a number of credibilityproblems.First and foremost is the question of Boesel's own candor as a witness.Two factors militate against her credibility.First, her testimony as to what ma-chines she workedon sinceNovember 28, and whether they were the type ofmachine to which female operators were ordinarily assigned, was confused andcontradictory,In addition, in evaluating Boesel's testimony it is impossible to ignore an incidentthat occurred on the second day of the hearing.As noted above, Respondent calledRoberts to rebut Boesel's testimony concerning the onerous nature of her workassignments.While Roberts and Boesel were seated in the hearing room, andbefore Roberts had taken the stand, Boesel approached her and in vulgar languagethreatened her with bodily harm20 Inview of the context in which this threat wasmade, I find that it was intended to deter Roberts from testifying adversely toBoesel's claim of discrimination in work assignments.Such conduct by Boeselnot only is reprehensible because it jeopardized the integrity of the Board's ad-judicatory processes, but it also casts serious doubt on Boesel's credibility. In viewof this incident, I have decided not to credit Boesel's testimony on any issue in thiscase except when it is uncontradicted, or is corroborated by a credible witness.However, Boesel's testimony that Carroccio gave her more onerous work on andafter November 28, 1959, is in fact corroborated by the testimony of Davis, whomI deem to be a credible witness, that Carroccio told her he was giving Boesel "hardjobs to get even with her."This admission by Carroccio is of a piece with hisciplinary action, saying, "You will see what will happen to people that wear the unionbuttons."When she reported for work the next day with her timecard, Sanders sus-pended her for 2 days, although, according to Boesel, she had taken her timecard home,before without any penalty being imposedHowever, the record is silent as to the circum-stances of these prior offenses.Disclaiming any contention that Boesel's suspension or Sanders' warning of reprisalsagainst union adherents should be found to have violated the Act, the General Counselstated at the hearing that the evidence as to these matters was offered only to showRespondent's union animus in support of the allegations in the complaint relating to thediscrimination against Beesel and othersAccordingly, that evidence has been consideredonly in that lightAs Sanders denied the threat attributed to him by Boesel, and hertestimony as to the threat is not corroborated, I credit Sanders' denial for reasons statedbelow ; and I find the other evidence as to this incident insufficient to establish thatBoesel's suspension was discriminatory.'eBoesel was only 4 feet 11 inches high ; Roberts was even shorter.20The foregoing findings are based on Roberts' uncontradicted testimony. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDsuggestion to Petrakis that Boesel be given harder work because of her unionactivity.While I credit Petrakis' testimony that he rejected this suggestion andadmonished Carroccio to treat everyone alike, it appears from Carroccio's statementto Davis that this admonition made little impression on Carroccio.This conclusionisbuttressed by the fact that Carroccio's denial of the charge of discriminationagainst Boesel is, as noted above, incomplete.21Accordingly, upon the entire record, I find that the Respondent violated Section8(a)(3) and (1) of the Act by assigning Boesel more onerous work on and afterNovember 28, 1959, because of her union activity.3.Lela SouthThe complaint alleges the discriminatory discharge of Lela South on or aboutMarch 12, 1960. Prior to her discharge on that date, she had been employed byRespondent intermittently for about 9 yearsShe began to wear a union button inthe plant on November 30, 1959.About the same date, her supervisor, Carroccio,as related above, stated that those wearing union buttons would "get in trouble,"and would be "fired."Early in February 1960, a creditor of South's served on the Respondent a "wagedemand in garnishment" requiring Respondent to withhold from South's wages anyamount due her in excess of the sum of $45.22Subsequently, on February 12, South's supervisor handed her a notice signed byPersonnel Director Sanders, reading as follows:You know it is Company policy if you receive a wage assignment or garnish-ment and do not take care of it yourself and the office has to void your check andmake out a check to you and the garnisher, you are subject to dismissal.Youhave just received a garnishment and we have had to make payment to theSt.Elizabeth's hospital.If you receive another wage assignment or garnish-ment that you do not take care of personally, you will be discharged.South's testimony with regard to what action she took to satisfy the foregoinggarnishment is not clear. She stated that upon receiving the notice of February 12she called the collection agency handling the garnishment and "had them release"her paycheck, and that it was released "after that one week."Construed mostfavorably to South, this would seem to imply that she induced the collection agencyto withdraw the garnishment, thereby permitting Respondent to deliver to Southher original paycheck, and obviating any need for Respondent to void that checkand issue two checks-one to South for the amount of her exemption and one to thecreditor for the balance of South's pay.However, the Respondent's notice, quotedabove, recites that the Respondent had already made payment to the creditor pur-suant to the garnishment.Moreover, Sanders testified that the February 12 noticewas given to South after she was given an opportunity to satisfy the garnishmentdemand personally and failed to do so.For the reasons related below, I find thatRespondent did in fact, as a result of the foregoing garnishment, issue two checks.I credit Sanders' uncontradicted testimony that a garnishment demand was servedon Respondent early in February.Respondent was thereby precluded by State lawfrom paying South her full weekly wage without the consent of South's creditor fora period of at least I week, and for an even longer period if within that week thecreditor filed a court action to enforce the garnishment.February 12 was a Friday, which is the Respondent's payday.Accordingly, itappears that on February 12 the Respondent had to make a decision whether (1) topay over to South the full amount of her paycheck or (2) to pay her only the amount21WhileRoberts appeared to be a credible witness, her testimony was only to the effectthat "to her knowledge"Boesel's assignments had been no different from Roberts' andthat she knew of no occasion when she and Boesel were treated differentlyHowever,Roberts admitted on cross-examination that she was not always in a position to observeBoesel's workIn any event. Roberts'testimony could not avail to neutralize Carroccio'sown ndmission that he was giving Boesel more onerous jobs In view of that admission,I cannot give controlling weight to Petrakis'testimony,supported by Respondent's records,that Boesel,on and after November 28, was assigned to the same machines as other femaleoperatorsMoreover,Boesel's complaint was not only about the machines but also aboutthe nature of the work performed by her on the machines. Respondent's own witnessesadmitted that the difficulty of a job depended not only on the size of the machine but onthe nature of the article being produced.22Under Illinois law only the amount of a debtor's weekly compensation above $45 Issubject to garnishment FEDERAL TOOL CORPORATION219of her exemption, retaining the balance to satisfy the garnishment.As South, by herown testimony, had notprior to that datetaken any action to satisfy her creditor, theRespondent had no alternative under State law but to withhold payment on February12 of the excess above South's legal exemption.Any action taken by South, as sheclaimed, after February 12 could not have obviated the need for this withholdingaction on February 12, and the resultant splitting of her paycheck. In view of theforegoing, I do not credit South's testimony that she obtained release of her pay-check, from the February garnishment, but find that the Respondent did, in fact,issuetwo checks as a result of the garnishment.Thereafter, on March 9, South's wages were subjected to another garnishmentdemand served by a Mr. Collins of the Illinois Collection Service, and on March 10,South promised Sanders that she would "take care" of it. In response to a call bySouth, Collins telephoned Sanders and suggested to him a procedure whereby theissuance by Respondent of separate checks to South and the creditor would allegedlybe obviated.This involved indoisement by Respondent on South's check of the nameof the collection agency and having South bring the check to the agency, whichwould then give South in cash the amount of her exemption in exchange for thecheck with her endorsement thereon.However, Sanders would not agree to thisprocedure, and understandably so, as it is not clear what legal effect would attachto Respondent's indorsement to the collection agency of a check payable on its faceto South alone.On March 12, no arrangement having been made by South tosatisfy the garnishment, Sanders issued a check to South in the amount of her ex-emption and another to her creditor in the amount of the balance of the wages dueher.At the same time, South was given the following notice, signed by Sanders:Your employment is terminated today March 12, 1960, per the notice givenyou February 12, 1960, concerning wage assignment and garnishment.Sanders testified that the foregoing notice was pursuant to Respondent's policyof discharging an employee if the Respondent is twice required to "split" his pay-check due to garnishment.While conceding that no employee other than Southhad been discharged for this reason, Sanders testified that other employees had re-signed to avoid such discharge.The General Counsel sought to show that South was subjected to disparate treat-ment.In this connection, Boesel testified that at the special meeting of the Em-ployees' Committee on November 27, 1959, Bernhardt, in discussing those employeeswho supported the Union referred to Respondent's lenient treatment of Bloodworthin the past with regard to garnishments, and indicated that in the future a morestringent policy would be applied to Bloodworth.On direct examination Bernhardtdenied, but on cross-examination admitted in effect, that Bloodworth's garnishmentswere discussed at the foregoing meeting.However, he insisted that the only changein Respondent's policy with regard to garnishments after November 27, 1959, wasthat warnings of dismissal were given in writing rather than orally, as theretofore 23As Bernhardt admitted discussing Bloodworth's garnishments at the meeting of theCommittee, I credit Boesel's testimony that Bernhardt threatened to adopt a morestringent garnishment policy with respect to Bloodworth.However, this falls far short of establishing that South was discharged as a resultof a tightening of Respondent's policy on garnishments.Respondent's leniencytoward Bloodworth consisted merely in advancing money to him, at his request, toenable him to effect the release of garnishments, thereby obviating the need for Re-spondent to issue separate checks to Bloodworth's creditors.There is no evidencethat South sought to obtain such an advance on the occasions when her wages weregarnished or that one would have been denied her if requested.Accordingly, thereis no basis for inferring that South was treated less favorably in this regard after theadvent of the Union than Bloodworth had been before such advent.Employee Bernice Sullivan, called by the General Counsel, testified that herwages had been garnisheed several times and that she had on those occasions ob-tained a release of the garnishment from her creditor and shown the release toSanders,whereupon he gave her her paycheck in full.However, she admittedthaton anoccasion in the summer of 1959, when she was unable to obtain such arelease and the Respondent had to issue a separate check to her creditor,Sanderswarned her of discharge if it happenedagain.2423According to Sanders, the written notice procedure was adopted on advice ofcounsel.It was stipulated at the hearing that upon the advent of the Union, Respondent's counseladvised that any warnings of disciplinary action be given in writing24 Sanders testifiedwithout contradiction to a similar written warning to DelbertTreadway in April 1960.Margaret Dean testified that she received no warning when her 220DECISIONSOF NATIONALLABOR RELATIONS BOARDSullivan's testimony tends, if anything,to substantiate the Respondent's positionthat,evenpriorto the advent of the Union,its policy was to warn an employee onthe first occasion that it was required by garnishment proceedings to issue a sep-arate check to a creditor of the employee,and to discharge him on the second suchoccasion.It is true that there is no evidencethatany employee other than Southwas actually dischargedpursuant to thispolicy, but itisalso true that there is noevidence that any employeeother than South required Respondent to issue a sep-arate checkto a creditor on two occasions.Upon the entire record,I find that the Respondent prior to the advent of theUnionhad apolicy withrespect to garnishments as follows: if the employee in-volved didnot obtain a release of the garnishment and Respondenthad to pay thecreditor by separatecheck, the employee would be warnedof discharge on the firstsuch occasion and would bedischargedon the second such occasion.I find furtherthat there was no changein this policy with the advent of the Union, except thatthe warningswere given in writing instead oforally, and that Southwas dischargedpursuantto such policy,and not in reprisal for her unionactivity.Accordingly,I find no violationof the Actin her discharge 254.Edward WebsterThe amended complaint alleges the discriminatory discharge of Edward Websteron or about March 12, 1960. He was hired as a diesetter in July 1959, and in March1960 was working on the day shift.On November 27 he refused to sign the petitioncirculated among the employees to displace Boesel as a member of the Employees'Committee.Whenhis supervisor,Carroccio,asked himwhy he didnot sign thepetition,Webster replied that he was not interested in signing any petition.Car-roccio then remarked, "Who in the hell's side are you on any way?" 26About December 1, 1959, Webster signed a union card at the request of Blood-worth.Shortly thereafter Carroccio,according toWebster's uncontroverted testi-mony, imposed more onerous working conditions on Webster.When Webster, inFebruary,complained to him, Carroccio stated, "Well,we have ways of finding outwho our friends are."On March 11, Carroccio handed Webster a notice signedby Sanders to the effect that he was being laid off for lack of work.When Websterquestioned the reason given in the notice for his layoff, Carroccio observed, "Well,you got mixed up in that union, so what do you want me to do?" 27Respondent contends that Webster was laid off for economic reasons.Petrakistestified credibly that he determined early in March 1960 that the Respondent hadtoo many diesetters and, after considering the relative seniority and ability of thediesetters on the day shift,Petrakis determined to lay Webster off.While Websterhad slightlymore seniority than Ferguson,another diesetter on the day shift,Petrakis stated that he regarded Webster as less able than Ferguson.Petrakis fur-ther testified credibly that at the time he laid Webster off he did not know that hewas a union adherent and that shortly after the advent of the Union Webster volun-teered the information to Petrakis that he was not interested in unions.However,Petrakis acknowledged that, in evaluating an employee's ability, he necessarily re-lies on the judgment of the supervisor-in this case Carroccio-as he works, moreclosely with the employee than does Petrakis.It is evident therefore that Petrakis'selection ofWebster for layoff was based on Carroccio's advice that Webster whasless able than Ferguson;and it was Carroccio who, as is found above, in effect ad-wages were garnisheed in 1954However,she could not recall whether or not Respondentwas required to make payment to her creditor.Bloodworth testifiedthat on oneoccasion,Respondent was required to make payment to a creditor of his as a result of a garnish-ment, but the record is silent as to whether he was warned of discharge if it happenedagain.2iAs the complaint does not allege that Bernhardt's threat to adopt a more stringentgarnishment policy with respect to Bloodworthviolated the Act,no finding of such viola-tion is madeHowever,I have consideredthat threatas part ofthe entirepicture indetermining the reason for South's discharge2s After first denying that he discussed the petition with any employees,Carroccio ad-mitted askingWebster whyhe did not sign the petition,but denied uttering the questionlast quoted in the text.Webster, unlike Carroccio,impressed me as an honest,straight-forward witness.Accordingly,I do not credit Carroccio's dental.The findings in this paragraphof the textare based on Webster's testimony, whichI credit notwithstanding Carroccio's denials that he made the above-quoted remarksattributed to him. FEDERAL TOOL CORPORATION221mitted to Webster that he was pushing him harder because of hisunionactivity,and, indeed, attributed Webster's layoff to such activity.It is true that there is no evidence that Carroccio knew that Webster had signeda union card,28 and,apart from his refusal to sign the anti-Boesel petition, Websterdid not engage in any overt act that might be interpreted as activity on behalf of theUnion.However, it is clear from Carroccio's comment that he regarded Webster'srefusal to sign the petition against Boesel as aligning Webster with the prounionfaction among the employees, the petition having been precipitated by Boesel's out-spoken stand for the Union at the meeting of the Employees' Committee on Novem-ber 27. It is equally clear from his later remarks to Webster that, whatever hisreason therefor, Carroccio continued to regard Webster as a union adherent.In view of all the foregoing evidence, I find that Petrakis' selection of Websterfor layoff was based on the advice of Carroccio that Webster was not as com-petent as Ferguson, but that this advice was not in turn based solely on an objectiveappraisal of the relative ability of Ferguson and Webster but was influenced insteadby Carroccio's belief that Webster was a union adherent. It follows, and I find,thatWebster's layoff on March 11 was discriminatory, and in violation of Section8(a)(3) and (1) of the Act.IV.THE EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1), (2), and (3) of the Act, it will be recommendedthat the Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Thus, having found that the Respondent violated Section 8(a)( 1) of the Act bycertain conduct, as found in section III, B, 1 and 2, above, I will recommend thatthe Respondent be required to cease and desist from such conduct.Having also found that the Respondent discriminated with regard to the hireand tenure of employment of Edward Webster on March 11, 1960, I will recommendthat the Respondent be required to offer him immediate and full reinstatementto his former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay sufferedas a result of the discrimination against him by payment to him of a sum of moneyequal to the amount he would have earned from the date of the discriminationto the date of the offer of reinstatement, less net earnings to be computed on aquarterly basis in a manner established by the Board in F.W. Woolworth Company,90 NLRB 289. Actual earnings in any particular quarter shall have no effect uponthe backpay liability for any other such period. It will also be recommended thatthe Respondent preserve and, upon request, make available to the Board payrolland other records to facilitate the computation of the backpay due. It having beenfound that the Respondent also discriminated against Boesel because of her unionactivity by giving her more difficult work, I will recommend that the Respondentbe required to cease and desist from such discrimination.It having been found that the Respondent interfered with the administration of,assisted, and dominated the Employees' Committee, I will recommend that theRespondent be required to cease and desist from such conduct and to withholdrecognition from, and to disestablish, such Committee.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, it will be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.28The record shows that no other persons were present when Webster signed the unior.card handed him by Bloodworth, and that neither Bloodworth nor Webster told anyonein the plant about the incident. Indeed, Webster admitted that he told Carrocclo severaltimes, in response to his Inquiries, that Webster was not a member of the Union (TheGeneral Counsel does not allege, and I therefore do not find, that such interrogation byCarroccio was unlawful.) 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO, and the Employees' CommitteeatRespondent's plant are labor organizations within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of EdwardWebster, and by discriminating in regard to the work assignments of Transita Boesel,thereby discouraging membership in the Union, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.3.By threatening reprisals for union activities, including the distribution ofunion literature by employees in nonwork areas during nonworking time and bymaintaining in effect a rule against such distribution, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By interfering with the administration of, assisting, contributing support to,and dominating, the Employees' Committee, the Respondent has violated Section8(a)(2) and(I) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Textile Workers Union of America,AFL-CIO, or any other labor organization, by discriminating in regard tohire, tenure of employment, workassignments,or any other term or conditionof employment of any of our employees.WE WILL NOT threaten our employees with reprisals because of their unionactivities, including their distribution of union literature during nonworkingtime on our premises other than work areas, and we will not maintain a ruleagainst such distribution.WE WILL NOT assist, dominate, or interfere with the administration of theEmployees' Committee at our plant or any other labor organization of ouremployees.WE hereby withdraw all recognition from and completely disestablish theEmployees' Committee at our plant as the representative of our employeesfor the purpose of dealing with us concerning grievances, wages, hours, orother conditions of work.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form a labororganization, to join TextileWorkers Union of America, AFL-CIO, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such rights may be limitedby the proviso in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer Edward Webster immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.FEDERAL TOOL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)Thisnotice mustremain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.